11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT

In re Curtis Teer,                         * Original Mandamus Proceeding

No. 11-18-00191-CV                         * July 26, 2018

                                           * Per Curiam Memorandum Opinion
                                             (Panel consists of: Willson, J.,
                                             Bailey, J., and Wright, S.C.J.,
                                             sitting by assignment)

      This court has inspected the record in this cause and concludes that
Curtis Teer’s petition for writ of mandamus should be denied. Therefore, in
accordance with this court’s opinion, the petition for writ of mandamus is
denied.